Citation Nr: 1729694	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to treatment for service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from December 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board issued a decision in which it denied, inter alia, the Veteran's claim seeking service connection tinnitus, and remanded other claims, which were subsequently resolved by the RO or adjudicated by the Board.  As to the Veteran's tinnitus service connection claim, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), who issued a Memorandum Decision in February 2016 vacating the Board's denial of the Veteran's tinnitus service connection claim and remanding the appeal to the Board for additional discussion or development regarding the potential relationship between the Veteran's tinnitus and his treatment for his service-connected disabilities.

In May 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), which was rendered in July 2017.  As this opinion constitutes a basis for granting the claim on appeal, the Board will proceed to issue a decision in this case without first providing the Veteran and his attorney with a copy of this opinion, so as not to further delay the Veteran's receipt of benefits.  

The Board acknowledges that the Veteran's claims seeking increased ratings for his service-connected bilateral heel spurs and hypertension have been perfected for appeal, but that there are pending document production requests submitted by the Veteran's attorney.  Accordingly, the Board concludes that these issues are not yet ripe for review in light of due process, and the Board will not accept jurisdiction over them at this time.  These issues will be the subject of a subsequent Board decision, if otherwise in order.
FINDING OF FACT

The Veteran's tinnitus is aggravated by medications prescribed to treat his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to treatment for service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, to include as related to his treatment for his multiple service-connected disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

The Veteran is currently service connected for multiple disabilities, namely posttraumatic stress disorder (PTSD), hypertension, bilateral heel spurs, erectile dysfunction, and a right ring finger disability, and he takes various medications to treat these disabilities.  Specifically, as reflected in recent VA treatment records, the Veteran is currently prescribed the antidepressants of bupropion hydrochloride and citalopram to treat his PTSD; gabapentin to treat his PTSD-related insomnia; hydrochlorothiazide to treat his hypertension; and sildenafil citrate to treat his erectile dysfunction.  Further, during the course of this appeal, the Veteran has also been prescribed trazadone to treat his PTSD; lisinopril to treat his hypertension; naproxen to treat his foot disabilities; and vardenafil hydrochloride to treat his erectile dysfunction.

A May 2011 VA audiological opinion of record indicates that the Veteran's tinnitus could result from some of his prescribed medications; however, the examiner did not specify which medications could have such ototoxic side effects, so as to allow the Board to determine whether the Veteran's treatment for any of his service-connected disabilities has either caused or aggravated the Veteran's currently-diagnosed tinnitus.  

Accordingly, in May 2017, the Board requested that a subject matter expert, namely an otolaryngologist, from the VHA (hereinafter referred to as the VHA expert) review the Veteran's claims file and address the likelihood that the Veteran's medications prescribed to treat his service-connected disabilities have resulted in or aggravated the Veteran's tinnitus.  In a July 2017 opinion, the VHA expert noted his review of the record and discussed the Veteran's tinnitus symptomatology, as well as the statistical probability (as documented in medical literature) for some of the aforementioned prescribed medications, namely naproxen, bupropion hydrochloride, and sildenafil citrate, to trigger tinnitus.  Based on the combination of the Veteran's reported tinnitus symptoms and these potential ototoxic effects, the VHA expert opined that it is at least as likely as not (50 percent or higher probability) that these specific medications prescribed to treat his service-connected foot, psychiatric, and sexual disorders have permanently aggravated the Veteran's tinnitus.

The Board notes that the VHA expert's medical opinion is unequivocally stated, consistent with the record and the Veteran's medical history, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Accordingly, the Board concludes that this medical opinion is persuasive evidence supporting the Veteran's claim and is sufficient to warrant the award of service connection for his tinnitus.  
 

ORDER

Service connection for tinnitus, as aggravated by treatment for service-connected disabilities, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


